Citation Nr: 0920142	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to October 30, 2006, 
for the assignment of separate 30 percent ratings for 
residuals of a cold injury to the right foot and left foot. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

In May 2009, the Board granted a motion to advance this case 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

The Board also notes that, in October 2007, the Veteran 
raised a new claim for entitlement to service connection for 
residuals of a shrapnel wound injury to his right leg.  
Although the RO acknowledged receipt of his service-
connection claim in a November 2007 letter, this issue has 
not yet been adjudicated.  Therefore, this matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO granted 
service connection for residuals of cold injury to the 
bilateral feet and assigned a single 30 percent disability 
rating effective May 1997.

2.  The Veteran did not appeal the December 1997 rating 
decision and that decision became final.

3.  Effective July 1998, the regulations governing evaluation 
of cold injuries were amended; the 1998 amendment constituted 
a liberalizing law.

4.  VA received the Veteran's claim for an increased 
disability rating in October 2007.  

5.  In an April 2008 rating decision, the RO assigned 
separate 30 percent disability ratings for residuals of a 
cold injury to the right foot and left foot, effective 
October 30, 2006.  The Veteran filed a timely notice of 
disagreement with the effective date.

6.  Prior to October 2007, the Veteran had not filed a claim, 
an informal claim, or an intent to file a claim for separate 
compensable ratings for residuals of a cold injury to his 
right foot and left foot.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 30, 
2006, for the assignment of separate 30 percent ratings for 
residuals of a cold injury to the right foot and left foot, 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.155, 3.157, 
3.159, 3.400, 4.104, Diagnostic Code (DC) 7211 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The effective date may also be the earliest date as of which 
it is "factually ascertainable" that an increase in 
disability had occurred if the claim is received within one 
year from the date of the increase.  38 C.F.R. § 3.400(o)(2).

According to 38 C.F.R. § 3.114(a), which governs effective 
dates in situations where an award is made pursuant to a 
liberalizing law, '[i]f a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law . . . benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request."  

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  Further, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim of service connection has already been 
allowed. 
38 C.F.R. § 3.157. 
 
"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as 
equivalent and they are defined broadly to include "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez Court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  

Further, the Rodriguez Court stated that when 38 C.F.R. § 
3.155(a) referred to "an informal claim," it necessarily 
incorporated the definition of that term in 38 C.F.R. § 
3.1(p) as a "communication in writing."  The Court also 
pointed out that the provisions of 38 C.F.R. § 3.155(a) made 
clear that there was no set form that an informal written 
claim must take.  All that was required was that the 
communication "indicat[e] an intent to apply for one or more 
benefits under the laws administered by the Department" and 
"identify the benefits sought."

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran seeks an effective date earlier 
than October 30, 2006, for a grant of separate disability 
ratings for residuals of a cold injury to his feet.  
Specifically, he asserts that separate disability ratings 
should be effective July 1998 because the regulations 
regarding the evaluation of cold injuries were amended to 
provide for the assignment of separate rating for each 
affected part.  

In considering whether the Veteran is entitled to an earlier 
effective date, the Board has closely reviewed the claims 
file, and the record reveals no formal or informal claim for 
increased benefits prior to October 30, 2007.  There are no 
VA or uniformed services medical records submitted during 
this time period that may form the basis of an informal claim 
for increased benefits.  

In fact, no correspondence regarding the severity of his cold 
injury residuals was received since the December 1997 rating 
decision that awarded service connection until his increased 
rating claim was received on October 30, 2007.  Therefore, 
October 30, 2007, is the date that the Veteran's claim was 
received for purposes of establishing an effective date.

As a result of the Veteran's October 2007 increased-rating 
claim, the RO awarded a separate disability ratings of 30 
percent for his right foot and left foot cold injury 
residuals, with an effective date of October 30, 2006, which 
is one year prior to the date he filed for an increased 
rating.  He filed a timely notice of disagreement, arguing 
that he was entitled to separate 30 percent disability 
ratings back to July 1998, the effective date of the amended 
regulations that authorized the assignment of separate 
ratings for each affected part.  For the reasons set forth 
below, the Board finds that there is no legal basis for the 
assignment of separate 30 percent ratings prior to October 
30, 2006.

The Board notes that the applicable rating criteria for cold 
injury residuals, 
38 C.F.R. § 4.104, DC 7211, were revised effective August 
1998.  See 63 Fed. Reg. 37,778 (Jul. 14, 1998).  The amended 
regulations at Note (2) for the evaluation of each affected 
part separately and combine the ratings, whereas the pre-
amended regulations provided for a single disability 
evaluation for bilateral frozen feet.  
38 C.F.R. § 4.104, DC 7211 (1997).  As such, the 1998 
amendment constitutes a liberalizing law.
 
According to 38 C.F.R. § 3.114(a), which governs effective 
dates in situations where an award is made pursuant to a 
liberalizing law, because the Veteran's increased-rating 
claim was filed in October 2007, approximately 9 years after 
the effective date of the liberalizing law, the law provides 
that he may be authorized an effective date up to one year 
prior to the date that his increased-rating claim was 
received.  In this regard, the Board notes that he has 
already been assigned an effective date of October 30, 2006, 
which is one year prior to the date that his claim was 
received. 

At the hearing before the Board, the Veteran and his spouse 
maintained that VA failed to notify him of the 1998 amendment 
to the rating criteria for cold injury residuals, which 
authorized the assignment of separate disability ratings for 
each affected part.  Essentially, he argues that VA should 
have notified him of the amended regulations or automatically 
assigned separate ratings for his right foot and left foot 
cold injury residuals.  

However, the United States Court of Veterans Appeals (the 
Court) has held that an act of Congress modifying eligibility 
for benefits, such as the case here, is distinguishable from 
a situation where notice and an opportunity for a hearing may 
be required before an individual may be deprived of a benefit 
to which that individual had previously established an 
entitlement.  Owings v Brown, 8 Vet. App. 17, 24 (1995).  The 
Court held that the VA had no duty to inform the appellant of 
changes in the law under such circumstances.

Moreover, in Morris v. Derwinski, the Court noted that the 
United States Supreme Court has held that everyone dealing 
with the Government is charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations.  Thus, 
regulations are binding on all who seek to come within their 
sphere, "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991)(citation omitted)(finding that even though the veteran 
may have been ignorant of the abandonment provisions of 38 
C.F.R. § 3.158(a), he was necessarily charged with knowledge 
of the regulation).  

Accordingly, even though the Veteran may have been ignorant 
of the amended provisions, which authorized the assignment of 
separate ratings for cold injury residuals, he is necessarily 
charged with knowledge of the regulation. 

While the Board sympathizes with the Veteran's position, it 
is noted that his argument is essentially one that is couched 
in equity, namely that it is unfair to deny an earlier 
effective date for the grant of separate compensable ratings 
when he was not advised of the amended changes to the rating 
criteria in 1998, the effective date of the more liberal law.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  

In the present instance, the law and regulations provide 
that, where a veteran files for an increased rating claim 
more than one year after a liberalizing law goes into effect, 
the effective date for an increased-rating claim may be 
assigned up to one year prior to the date the increased-
rating claim was received.

Here, there is no dispute that the Veteran's claim for an 
increased rating for his cold injury residuals was first 
received on October 30, 2007, more than one year after the 
regulations were amended, and that the RO has already 
assigned an effective date of October 30, 2006, which is one 
year prior to the date his increased-rating claim was 
received.  

Importantly, even if he may have otherwise have been entitled 
to separate 30 percent disability ratings for his cold injury 
residuals under the amended regulations, the evidence of 
record does not indicate that VA was in receipt of an 
increased-rating claim at any time prior to October 30, 2007.  
Because the Veteran's application for an increased disability 
rating was not received by VA until October 2007, which is 
more than one year after the effective date of the 
liberalizing law, he is not entitled to an earlier effective 
date prior to October 30, 2006, as a matter of law, 
regardless of whether entitlement to separate ratings may 
have arisen at an earlier date.

Unfortunately, the provisions of 38 C.F.R. § 3.114 do not 
authorize an effective date any earlier than one year prior 
to the date an increased-rating claim is received, such as in 
this case, when the claim has been filed more than one year 
after the effective date of the liberalizing law.  Therefore, 
even though a liberalizing law was effected in 1998, an 
effective date earlier than October 27, 2006, is not 
warranted. 
 
In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for an 
earlier effective date for the assignment of separate 30 
percent ratings for residuals of a cold injury to the right 
foot and left foot, the Board is unable to grant the benefits 
sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

Further, the November 2007 letter provided the Veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA treatment reports, and 
the Veteran has submitted statements on his half.  
Additionally, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in May 2009.  Therefore, the Board finds 
that the available records and medical evidence have been 
obtained in order to make an adequate determination as to 
this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date prior to October 30, 2006, for the 
assignment of separate 30 percent ratings for residuals of a 
cold injury to the right foot and left foot, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


